











April 21, 2017




Mr. Mike Abrams

Chief Financial Officer

Fitlife Brands, Inc.

4509 S. l 43rd Street, Suite 1

Omaha, NE 68137




Re: First Amendment to the Employment Agreement dated May 1, 2013




Dear Mike:




This letter shall constitute an amendment (the “Amendment”) to the Employment
Agreement, dated May 1, 2013 (the “Agreement”) by and between FitLife Brands,
Inc. (the “Company”) and you (“you” or the “Executive”), and shall modify the
Agreement, as expressly set forth below.  In the event of any conflict between
the terms and provisions of this Amendment and the Agreement, the terms of this
Amendment shall govern.




In connection with this Amendment, as additional consideration for the
Amendment, the Company shall issue you 120,000 shares of the Company's common
stock, which shares shall be restricted, under the terms of the Company’s 2010
Equity Incentive Plan (“Shares”), which Shares shall vest (i) 1/3rd upon the
Company achieving annual reported cash flow from operations (“CFFO”) exceeding
$3.0 million; (ii) 1/3rd upon CFFO exceeding $4.0 million; and (iii) 1/3rd upon
CFFO exceeding $5.0 million.   Upon the termination of Executive’s employment
with the Company for any reason, any unvested Shares shall terminate and shall
be of no further force and effect.




In consideration for the foregoing, and other good and valuable consideration,
the Company and you agree to amend the Agreement as follows:




Section 3(a) of the Agreement shall be replaced in its entirety with the
following:




“Effective May 1, 2016 through the Termination Date, the Executive's salary
shall be $275,000 per annum (the “Salary”).  The Executive’s Salary from May 1,
2016 through December 31, 2016 shall accrue as deferred compensation, and shall
be paid to Executive at such time as determined by the Company’s Board of
Directors, taking into consideration CFFO, but no later than December 31, 2017.
 The Salary subsequent to January 1, 2017 shall be payable in regular
installments in accordance with the Company's general payroll practices and
subject to withholding and other payroll taxes.  In addition, during the
Employment Period, the Executive shall be entitled to participate in all
employee benefit programs, including insurance plans, from time to time for
which senior executive employees of the Company and its Affiliates are generally
eligible.  For the avoidance of doubt, the Executive shall be entitled to
receive insurance benefits consistent with past practice at no additional cost,
charge or offset to Executive.”

Section 3(e) of the Agreement shall be replaced in its entirety with the
following:

“Upon the execution of the Amendment by both parties, the Executive shall be
entitled to receive an annual cash bonus equal to 20% of the bonus pool
established annually by the Company and approved by the Compensation Committee
of the Board of Directors (“Committee”) (“Bonus”), which Bonus shall be based on
financial and other objectives established by the Committee annually, including
CFFO.”

Section 4(a) of the Agreement shall be amended as follows: “April 30, 2016” in
the opening sentence shall be replaced by “April 30, 2018”.




If this Amendment is acceptable, please execute this Amendment in the space set
forth below and return an executed copy thereof to the Company.














--------------------------------------------------------------------------------




Sincerely,




FITLIFE BRANDS, INC.




By: _/s/ Lewis Jaffe___

Name: Lewis Jaffe

Title: Chairman




ACCEPTED AND AGREED TO:




MICHAEL ABRAMS

/s/ Michael Abrams  












